Citation Nr: 0837678	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  07-34 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for gall bladder 
disease, status post cholecystectomy, to include as secondary 
to irritable bowel syndrome.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include as secondary to a 
service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1981 to 
December 1996.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a September 2006 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office in Wichita, Kansas (RO).  The veteran was afforded a 
personal hearing via videoconference in May 2008.  A 
transcript is associated with the claims file.

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

The veteran seeks service connection for a gall bladder 
disease and an acquired psychiatric disability.  He argues 
that both conditions had their onset during his active 
service.  Alternately, he maintains that his gall bladder 
disease is secondary to his serviced connected irritable 
bowel syndrome.  He makes a similar contention with respect 
his generalized anxiety disorder.  

A disability that is proximately due to, or the result of, a 
service-connected disability shall be service connected.  Any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level.  38 C.F.R. § 3.310 (71 Fed. Reg. 52744 (Sept. 
7, 2006)); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Here, the medical evidence of record shows that the veteran 
has a current diagnosis of a generalized anxiety disorder and 
that he underwent a cholecystectomy (surgical removal of the 
gall bladder) in a September 1998.  Accordingly the medical 
evidence of record shows that the veteran has current 
diagnoses of the disabilities in question.  The remaining 
questions are whether these disabilities are related to 
military service or to a service-connected disability.

In regard to the veteran's gall bladder disorder claim, a 
June 1998 gastroenterology consultation report stated that 
the veteran had a several month history of gastrointestinal 
complaints.  After physical examination, the examiner stated 
that the veteran's "most likely underlying problem is 
functional representing functional dyspepsia and irritable 
bowel syndrome."

In a July 1998 abdominal sonography report, 2 gallstones were 
seen.  A subsequent July 1998 medical report gave impressions 
related to irritable bowel syndrome and cholelithiasis.  In 
September 1998, a laparoscopic cholecystectomy was performed.

An October 2004 VA intestines examination report stated that 
in relation to the veteran's irritable bowel syndrome, 
"[t]he most obvious possible factors p[r]esent in 1997 
include cholelithiasis and now status post cholecystectomy, 
both of which can cause these symptoms."

In short, the veteran is suffering from a comorbidity of 
irritable bowel syndrome and gall bladder disease, status 
post cholecystectomy.  The medical evidence of record shows 
that the veteran's gall bladder symptoms overlapped with his 
irritable bowel syndrome symptoms.  Furthermore, the medical 
evidence of record shows that the initial symptomatology and 
diagnoses of these disabilities occurred around the same 
time.  However, despite multiple VA medical examination 
reports, the veteran has never been provided with a VA 
medical examination to determine whether his gall bladder 
disability is related to his service-connected irritable 
bowel syndrome.  As such, a medical examination is in order 
to determine the etiology of the veteran's currently 
diagnosed gall bladder disorder.  38 C.F.R. §§ 3.159, 3.326 
(2007); see Littke v. Derwinski, 1 Vet. App. 90, 93 (1990).

In regard to the veteran's acquired psychiatric disorder 
claim, an October 1998 medical report stated that the veteran 
complained of "'feeling lonely' - wife concerned over him 
'being depressed' - no prior [history] - recent medical 
problems to include [gall bladder disease] and [irritable 
bowel syndrome]."  The assessment was adjustment disorder.

A December 1998 medical report stated that the veteran 
complained of recent increased stress, irritable bowel 
complaints, and daily abdominal pains.  The assessment was 
irritable bowel symptoms and adjustment disorder.

A January 1999 medical report stated that the veteran's 
abdominal pains were stable.  The assessment was that the 
veteran's irritable bowel syndrome and anxiety were both 
stable.

An April 1999 medical report stated that the veteran 
complained of increased gastrointestinal cramping and 
increased stressors.  The assessment was irritable bowel 
syndrome symptoms and anxiety.

Numerous private psychiatric reports dated between April 2001 
and March 2002 included discussions of the veteran's medical 
conditions in the commentary regarding the veteran's 
psychiatric complaints.  These medical conditions 
specifically included irritable bowel syndrome

A December 2006 VA post-traumatic stress disorder report gave 
a diagnosis of generalized anxiety disorder with panic and 
listed the Axis III factors as chronic pain and irritable 
bowel syndrome.  Axis III refers to one of the five axes used 
in mental health evaluation and that is derived from the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, of the American Psychiatric Association (DSM-IV).  
The assessment is intended to help mental health clinician's 
plan treatment and predict outcome.  See DSM-IV 37-47 (4th 
ed. 1994).  Axis III is for reporting current general medical 
conditions that are potentially relevant to understanding or 
management of the individual's mental disorder.  

Accordingly, the medical evidence of record is unclear as to 
whether the veteran's currently diagnosed generalized anxiety 
disorder is related to a service-connected disability 
(irritable bowel syndrome).  While a VA medical opinion was 
provided to the veteran to determine whether his currently 
diagnosed acquired psychiatric disorder is related to his 
service-connected fibromyalgia, an examination has not been 
provided to determine whether it is related to his 
service-connected irritable bowel syndrome or any other 
service-connected disability.  As such, a medical examination 
is in order to determine the etiology of the veteran's 
currently diagnosed acquired psychiatric disorder.  38 C.F.R. 
§§ 3.159, 3.326; see Littke, 1 Vet. App. at 93.

Accordingly, the case is remanded for the following actions:

1.	The veteran must be afforded a VA 
examination to ascertain the etiology 
of his gall bladder disorder.  The 
claims file must be provided to and 
reviewed by the examiner.  All tests or 
studies necessary to make this 
determination must be ordered.  The 
examiner should asked to provide an 
opinion, with supporting rationale, as 
to whether it is at least as likely as 
not (probability of 50 percent or 
greater) that: 

a. The veteran's irritable bowel 
syndrome caused or aggravated his 
gall bladder disease/disorder to 
the cholelithiasis that led the 
gall bladder removal.

b. If it is determined that 
aggravation beyond the natural 
progress of gall bladder disease 
exists/existed, the examiner 
should be asked to identify the 
baseline level of severity of the 
symptoms prior to aggravation and 
the level of severity of symptoms 
due to service connected 
aggravation.  

c. If no such relationship between the 
veteran's gall bladder disease and 
irritable bowel syndrome is found, the 
examiner should opine as to whether the 
veteran's gall bladder disease, status 
post cholecystectomy, had its onset in 
service or was otherwise related to his 
active service.  

If such a determination cannot be made 
without resort to speculation, the 
examiner must specifically state this.  
A complete rationale for all opinions 
must be provided.  The report must be 
typed.

2.	The veteran must be afforded a VA 
examination to ascertain the nature and 
etiology of any acquired psychiatric 
disorder found.  The claims file must 
be provided to and reviewed by the 
examiner.  All tests or studies 
necessary to make this determination 
must be ordered.  The examiner should 
asked to provide an opinion, with 
supporting rationale, as to whether it 
is at least as likely as not 
(probability of 50 percent or greater) 
that: 

a. The veteran's irritable bowel 
syndrome or any other service 
related disability caused or 
aggravated his generalized 
anxiety disorder.

b. If it is determined that 
aggravation beyond the natural 
progress of anxiety disorder 
exists, the examiner should be 
asked to identify the baseline 
level of severity of the symptoms 
prior to aggravation and the 
level of severity of symptoms due 
to service connected aggravation.  

c. If no such relationship between the 
veteran's psychiatric disorder and 
service related disabilities is found, 
the examiner should opine as to whether 
the veteran's acquired psychiatric 
disorder (generalized anxiety disorder) 
had its onset in service or was 
otherwise related to his active 
service.  

If such a determination cannot be made 
without resort to speculation, the 
examiner must specifically state this.  
A complete rationale for all opinions 
must be provided.  The report must be 
typed.

3.	The RO must notify the veteran that it 
is his responsibility to report for all 
VA examinations scheduled, and to 
cooperate in the development of the 
claims.  The consequences for failure 
to report for a VA examination without 
good cause may include denial of the 
claims.  38 C.F.R. §§ 3.158, 3.655 
(2007).  In the event that the veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also 
be indicated whether any notice that 
was sent was returned as undeliverable.  
Copies of all documentation notifying 
the veteran of any scheduled VA 
examination must be placed in the 
veteran's claims file.

4.	The RO must then readjudicate the 
claims and, thereafter, if the claims 
on appeal remain denied, the veteran 
and his representative must be provided 
a supplemental statement of the case.  
After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2007).

